Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 27, 2019, and January 29, 2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. Patent Pub. No. 2014/0020072).

Regarding claims 1, 16, and 18, Thomas teaches an apparatus comprising: a memory to store first data (fig. 3, ref. num 308); and an access control engine comprising circuitry (fig. 3, ref. num 328), the access control engine to: receive a request for the first data from a communication device over a link established with the communication device (paragraph 0019, 0063 and fig. 4, ref. num 404); and control 

Regarding claims 2 and 19, Thomas teaches wherein the access control engine is to block access to the first data to the communication device responsive to a determination that the protection state of the link indicates that one or more of confidentiality, replay, and integrity protections are not enabled for the link (paragraph 0035).

Regarding claims 3, 17, and 20, Thomas teaches wherein the access control engine is to provide access to the first data to the communication device responsive to a determination that the protection state of the link indicates that confidentiality, replay, and integrity protections are enabled for the link (paragraph 0061).

Regarding claim 4, Thomas teaches wherein the authentication state indicates whether immutable components of the communication device have been authenticated (paragraph 0058).

Regarding claim 5, Thomas teaches wherein the authentication state indicates whether mutable components of the communication device have been authenticated (paragraph 0059).

Regarding claim 6, Thomas teaches wherein the authentication state indicates whether credentials of a user associated with the first data have been authenticated (paragraph 0058).

claim 7, Thomas teaches wherein the access control engine is to control access to the first data to the communication device based on the authentication state and the protection state of the link responsive to a determination that the first data is to be protected (paragraph 0059).

Regarding claim 8, Thomas teaches wherein the access control engine is to provide access to second data over the link to the communication device without checking the protection state of the link responsive to a determination that the data is not protected (paragraph 0052).

Regarding claim 14, Thomas teaches wherein responsive to a determination that the authentication state or the protection state of the link is insufficient to provide access to the first data, the apparatus is to tear down the link (paragraph 0060).

Regarding claim 15, Thomas teaches further comprising a host computing device and the second communication device (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (U.S. Patent Pub. No. 2014/0020072) as modified by McCormack et al. (U.S. Patent Pub. No. 2014/0024314) .

claim 9, Thomas teaches all the limitations of claim 1, above.  However, Thomas does not teach wherein, upon a determination that the protection state of the link has degraded, the access control engine is to deny access to the first data over the link to the communication device until the protection state of the link is restored.
McCormack et al. teaches wherein, upon a determination that the protection state of the link has degraded, the access control engine is to deny access to the first data over the link to the communication device until the protection state of the link is restored (paragraph 0031).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine denying access upon a degraded link, as taught by McCormack et al., with the method of Thomas.  It would have been obvious for such modifications because a link that has no security, or limited security, should not be used to transfer data that is marked as secure.

Regarding claim 10, Thomas as modified by McCormack et al. teaches wherein the determination that the protection state of the link has degraded is made responsive to a notification that the link is to transition to a low power state (see paragraph 0292 of McCormack et al.).

Regarding claim 11, Thomas as modified by McCormack et al. teaches wherein the determination that the protection state of the link has degraded is made responsive to a notification that a checksum of a message transmitted over the link is invalid (see paragraph 0290 of McCormack et al.).

Regarding claim 12, Thomas as modified by McCormack et al. teaches wherein responsive to the determination that the protection state of the link has degraded, the access control engine is to deny 

Regarding claim 13, Thomas teaches all the limitations of claim 1, above.  However, Thomas does not teach wherein responsive to a determination that the authentication state or the protection state of the link is insufficient to provide access to the first data, the access control engine is to cause a register accessible by the communication device to be written to, the register to indicate that the first data is inaccessible over the link.
McCormack et al. teaches wherein responsive to a determination that the authentication state or the protection state of the link is insufficient to provide access to the first data, the access control engine is to cause a register accessible by the communication device to be written to, the register to indicate that the first data is inaccessible over the link (paragraph 0301).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to combine making a link inaccessible, as taught by McCormack et al., with the method of Thomas.  It would have been obvious for such modifications because a link that has no security, or limited security, should not be used to transfer data that is marked as secure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S HOFFMAN whose telephone number is (571)272-3863.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON S HOFFMAN/Primary Examiner, Art Unit 2433